
	

113 HR 4403 IH: Homeowner Disaster Relief Act of 2014
U.S. House of Representatives
2014-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4403
		IN THE HOUSE OF REPRESENTATIVES
		
			April 4, 2014
			Ms. Clarke of New York (for herself, Mr. Rangel, Mr. Grimm, Mrs. McCarthy of New York, and Mr. Richmond) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to waive the 10-percent penalty on qualified natural
			 disaster distributions from qualified retirement plans.
	
	
		1.Short titleThis Act may be cited as the Homeowner Disaster Relief Act of 2014.
		2.Waiver of 10-percent penalty on qualified natural disaster distributions from qualified retirement
			 plans
			(a)In generalSection 72(t)(2) of the Internal Revenue Code of 1986 is amended by adding at the end the following
			 new subparagraph:
				
					(H)Qualified natural disaster distributions
						(i)In generalAny qualified natural disaster distribution.
						(ii)Cross referenceFor definitions and rules related to qualified natural disaster distributions, see paragraph (11)..
			(b)Definitions and special rulesSection 72(t) of such Code is amended by adding at the end the following new paragraph:
				
					(11)Qualified natural disaster distributions
						(A)In generalExcept as provided in subparagraph (B), the term qualified natural disaster distribution means any distribution from an individual retirement plan, or from amounts attributable to
			 employer contributions made pursuant to elective deferrals described in
			 subparagraph (A) or (C) of section 402(g)(3) or section
			 501(c)(18)(D)(iii), to an individual if—
							(i)such individual sustained an economic loss by reason of a federally declared disaster,
							(ii)the principal place of abode of such individual on the disaster declaration date is in the disaster
			 area, and
							(iii)such distribution is made during the 1-year period beginning on the disaster declaration date.
							(B)Aggregate dollar limitation
							(i)In generalThe aggregate amount of distributions received by an individual which may be treated as qualified
			 natural disaster distributions for any taxable year with respect to any
			 federally declared disaster shall not exceed the excess (if any) of—
								(I)$100,000, over
								(II)the aggregate amounts treated as qualified natural disaster distributions with respect to such
			 federally declared disaster received by such individual for all prior
			 taxable years.
								(ii)Treatment of plan distributionsIf a distribution to an individual would (without regard to clause (i)) be a qualified natural
			 disaster distribution, a plan shall not be treated as violating any
			 requirement of this title merely because the plan treats such distribution
			 as a qualified natural disaster distribution, unless the aggregate amount
			 of such distributions from all plans maintained by the employer (and any
			 member of any controlled group which includes the employer) to such
			 individual exceeds $100,000.
							(iii)Controlled groupFor purposes of clause (ii), the term controlled group means any group treated as a single employer under subsection (b), (c), (m), or (o) of section
			 414.
							(C)Amount distributed may be repaidAny individual who receives a qualified natural disaster distribution may, at any time during the
			 3-year period beginning on the day after the date on which such
			 distribution was received, make one or more contributions to an individual
			 retirement plan of such individual in an aggregate amount not to exceed
			 the amount of such distribution. The dollar limitations otherwise
			 applicable to contributions to individual retirement plans shall not apply
			 to any contribution made pursuant to the preceding sentence. No deduction
			 shall be allowed for any contribution pursuant to this subparagraph.
						(D)Federally declared disasterFor purposes of this paragraph—
							(i)In generalThe term federally declared disaster means any disaster subsequently determined by the President of the United States to warrant
			 assistance by the Federal Government under the Robert T. Stafford Disaster
			 Relief and Emergency Assistance Act.
							(ii)Disaster areaThe term disaster area means the area so determined to warrant such assistance.
							(iii)Disaster declaration dateThe term disaster declaration date means the date of such determination..
			(c)Effective dateThe amendments made by this section shall apply to distributions made after the date of the
			 enactment of this Act.
			
